DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add a chamber and a heater such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 7223320 to Arneson et al in view of United States Patent Application No. 2013/0267065 of 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7223320 to Arneson et al in view of United States Patent Application No. 2013/0267065 of Nakata et al, United States Patent No. 4391511 to Akiyama et al and United States Patent No. 5618759 to Boysel.
Arneson teaches a wafer support in Fig. 12A, 12B, which is an apparatus for radially compressing or distending a semiconductor structure (as shown in Fig. 12A, 12B, and the arrows showing the stretching of the wafer support structure, analogous of Fig. 11A, 11B), a semiconductor structure having a front surface, a back surface, a circumferential edge and a central axis (as it is circular structure) comprising: eight wafer frame segments 1202 that point inward toward a central axis (as they are almost wedge shaped), the segments being configured for movement radially inward or outward from a central axis to cause the structure to radially compress or distend to stress the structure, the stress being directly perpendicularly to the central axis (as shown in the arrows stretching outward in Fig. 12B), such that movement is in a radial manner, as shown in the arrows of Fig. 12B (Col. 11 lines 10-30) and that the mechanism for radial movement is through mechanical motors, pneumatic, magnetic or any other mechanism (Col. 12 lines 57-Col. 13 line 3).

Nakata teaches an apparatus for compressing a semiconductor structure (the pushing of 8 into 1 in Fig. 3-6) the apparatus having a chamber (the combination of 11, 12) and a heater for the chamber 18 (heating lamps), where the semiconductor structure is held by 10, with suctioning of 16 which is a vacuum chuck or holder of substrate [0025-0036].
Because it is known to put a substrate support in a chamber with a heater with lamps, it would be obvious to one of ordinary skill in the art at the time of the invention to have put the substrate support in Fig. 12A, 12B of Arneson in the chamber with heater of Nakata. As the apparatus of Nakata is designed for the changing of shape of a semiconductor structure, and the substrate support of Arneson stretches the semiconductor structure, i.e., changes the shape of the semiconductor structure, such that 10 of Nakata is the equivalent of the structure in 1202 of Arneson and the substitution of 10 of Nakata with 1202 of Arneson is consider art analogous structures. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. 
Alternatively, because it is known to be a substrate support in a chamber with a heater for the purpose of changing the shape of the semiconductor structure, it would 
Arneson in view of Nakata does not expressly teach the segments are triangular shaped or that there are fluid passageways formed in each segment for forming a vacuum between the segment and structure.
Akiyama teaches an apparatus Fig. 6a, 6b, 7b capable of radially distending a semiconductor structure (wafer 4) having a front surface (top of 4), a back surface (bottom of 4), a circumferential edge (outer edge of the circle of 4) and a central axis (as it is a circle), the apparatus comprising: triangular-shaped segments (blocks 35 in Fig. 6B, which are triangular wedges in Fig. 7b) which is oriented as that point inward to a central axis (as they are wedge like pie shaped triangles in Fig. 7b, the embodiment of choice), the segments hold the substrate and move it (as it is a vacuum chuck, Col. 4 line 20-Col. 13 line 11).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Arneson in view of Nakata by changing the shape of the segments that hold the semiconductor structure from circular segments into triangular segments.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the segments that would tend to point toward the non-obviousness of freely selecting a triangular shape vs. a circular segment/partial In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Arneson expressly teaches a fixing means in the form 1204, and Nakata teaches suctioning in the form of the pump 16.
Arneson in view of Nakata and Akiya do not expressly teach that there are fluid passageways formed in each segment for forming a vacuum between the segment and structure.
Boysel teaches a vacuum chuck Fig. 1-3 with segments 20 with ports or fluid passageways 30 inside the segments 30 instead of outside of the segments, i.e., fluid passageways in the blocks (Col. 4 line 65-Col. 7 line 30). Boysel teaches that placing the negative pressure due to the application to the underside of the wafer with sufficient negative pressure is applied to maintain a good seal to the wafer as the fluid passageways are on top of the mesas (Col. 5 line 60-Col. 6 line 6).
It would be obvious to one of ordinary skill in the art, to modify the apparatus of Arneson in view of Nakata and Akiya with fluid passageways on top of the mesas/blocks/triangles, as per the teachings of Boysel. One would be motivated to do so for the predictable result of creating a sufficient seal on the wafer vs. having negative pressure being applied around the mesas/blocks. See MPEP 2143, Motivations A. 
 In regards to Claim 2, Arneson teaches the segments are configured for movement inward (or inwards towards the substrate) from the central axis, as per the teachings of Fig. 12A, 12B of Arneson, when the semiconductor structure isn’t stretched out Fig. 12A.

In regards to Claim 4, Arneson teaches that segments are driven by pneumatic, hydraulics or a motor, as per the rejection of Claim 1 above.
 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716           

/KARLA A MOORE/Primary Examiner, Art Unit 1716